                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


IN RE:
                                                 Case Nos.:
                                                               CR118-008, D. Pate
LEAVE OF ABSENCE REQUEST
                                                               CR118-021, J. Dominguez, et. al.
PATRICIA G. RHODES
                                                               CR118-029, G. Okolie, et. al.
July 22, 2019 through July 26, 2019.
                                                               CR118-048, A. Tyler
                                                               CR118-052 M. Battle, et. al.
                                                               CR119-018 Z. Gordon, et. al.
                                                               CR119-020 L. Lockhart
                                                               CR119-029 0. Echols, et. al.
                                                               CR119-030 S. Fennell
                                                               CR119-032 J. Hambrick, et. al.
                                                               CR119-033T. Moore
                                                               CR119-047 W. Forrester, et. al.
                                                               CR113-010, A. Willingham
                                                               CR113-010, D. McNair
                                                               CR117-027, J. Hamm

                                                               CV118-027, A. Willingham
                                                               CV118-068,D. McNair
                                                               CV118-192, J. Hamm

                                           ORDER


         Upon consideration of the Motion for Leave of Absence filed by the United States of

 America in the above-cited cases on behalf of Assistant United States Attorney Patricia G.

 Rhodes for the dates of July 22, 2019 through July 26, 2019 for vacation out of state; same is

 hereby GRANTED.

         This /5^dav of                              . 2019.


                                            CHIEF^HDGE J. RAf^DAL HALL
                                            UNITED/STATES DISTRICT COURT
                                                 fERN DISTRICT OF GEORGIA
